Title: From George Washington to Samuel Huntington, 20 December 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            New Windsor 20th-26 Decr 1780
                        
                        At a time when the Army is about to undergo a material change—When Congress and the States individually are
                            disposed to establish it upon the best principles for the equal Administration of justice, and the preservation of the
                            rights of the Officers, I am persuaded it will not be deemed presumptuous in me to offer any opinion, which in my
                            judgment, may serve to promote either of these ends and render our Military system as unexceptionable as possible—Upon
                            this ground therefore, I take the liberty of observing.
                        That promotion in our Army, according to the custom which prevails at present, is regimental to the rank of
                            Captain—thence in each State line to the grade of Colonel—both Inclusive—I do not at this time recollect the inducements
                            which led to regimental promotion, but as it has been found productive of many hard cases injurious to the feelings of
                            Officers, I would propose that all promotion in the respective State lines to the rank of
                            Colonels inclusive should be lineal—This may disappoint the hopes of a few Subalterns, who, perchance, stand high in the
                            regiments they are newly arranged to, but can do no injustice to any of them, & will remedy the evils complained
                            of; as every vacancy will then be filled by the senior Officer of the next grade where there is no interposition in favour
                            of extra merit, or exclusion for want of it.
                        A regulation like this, is so consonant to the principles of justice, & so agreeable to the wishes of
                            the Army in general (as far as I have been able to collect the sentiments of it) that I think there can be no possible
                            objection to the alteration proposed—By resignations (chiefly) deaths, & other casualties, we have instances,
                            & not a few of them; of Sergeants even, in one regiment coming to the command of Companies before Lieutenants in
                            another—this, though submitted to, has been the cause of much discontent, as it always hurts the feelings of an Officer to
                            obey those whom he has commanded.
                        The Artillery & Cavalry have heretofore been considered in the same light as the line of a State, and
                            rose accordingly; that is regimentally to the rank of Captn and in their respective lines afterwards—and this mode I
                            presume must still be continued, or their rise made wholly regimental (as the regiments are from different States)
                            otherwise the Officers of different States would very soon get blended together wch does not seem to be the intention of
                            Congress by their apportioning of them to particular States, nor do I believe it to be the wish of the Officers—but to
                            avoid discontent, and the disputes which will arise from clashing interests—it is indispensably necessary to lay down some
                            principle of promotion, declaring it to be lineal or regimental wholly, or partly, as is mentioned before.
                        It is more difficult, and may be more delicate for me to express a sentiment respecting the promotion of
                            Colonels, and General Officers; but as the good of the Service and the peace of the Army require that some principle
                            should be established, by which these promotions should be governed, I have no doubt of its being done—The custom of
                            appointing the Senior Colonels in each State line to be Brigadiers (where the number of Regiments are sufficient to form a
                            Brigade, or more) has obtained consistency, and gives general satisfaction—but the appointment of Major Generals seems to
                            be under no fixed government, for it sometimes happens by seniority—at other times by State—and has been a source of much
                            discontent; threatning the loss of very good Officers—I see but two ways by which the promotion of Major Generals can take
                            place upon any fixed or satisfactory ground, & if there is not a known rule for it, and irregular promotions
                            happen, the Service I am certain will be injured by it; because Officers of their rank will not—nor cannot submit to a
                            junior, unless there is some established principle to reconcile it to their feelings—The one is by seniority wholly—the
                            other by seniority & States jointly—As thus—If Congress shall judge it consistent with justice & policy to
                            allow Major Generals to the States which have more Brigades than one in the field, let them rise in their own State line
                            by seniority, as other Officers do—and as this will not furnish a sufficient number for the Service (as their will be
                            wanting for seperate commands—for the Wings of the Army—light Infantry &ca) let the deficiency be taken from the
                            Senior Brigadiers of the whole line, to be succeeded by the oldest Colonels of the State lines
                            from whence they are taken—The first mode gives, in all cases, the Senior Brigadier for Major Generals—The Second, allows
                            each state a compleat Corps of Officers to its quota of Men—and entitles every Brigadier in the
                            line besides, to promotion, according to the date of his Commission.
                        Which of these modes, or whether either of them will be adopted by Congress is submitted to their better
                            judgment, all I aim at, is to have some system established by wch we may harmonize, for there is
                            nothing more certain than that the promotion of junior Officers over the heads of Seniors, unless it is agreeable to some
                            known and established principle, never fails to produce a great deal of discontent—ill blood—and party, which are
                            always injurious.
                        As I have gone so far into this subject of promotion, there is one point more I would beg leave to touch
                            upon—and that is with respect to the Colonels of the smallest States, whose quota of Troops does not entitle them to a
                            Brigadier, and who without some relief are not only cut of from all hope of promotion—the object of a Soldiers desire—but
                            after years of faithful Service, experience the frequent mortification of seeing themselves passed by—this must be
                            exceedingly grating to a deserving Officer, and is a personal injury, because the State having but one Regiment can have
                            no claim to a Brigadier—for remedy however of the evil—& the sake of justice, I would, with all due deference,
                            suggest the propriety of promoting them, and others in like circumstances, to the Rank of Brigadiers whenever they shall
                            become the Senior Colonels of the whole line & Brigadiers are wanting, which may often
                            be the case for extra Service—command of the light Infantry &ca.
                        Congress will readily perceive that all these are expedients to accomodate matters (in the best manner the
                            nature of the case will admit of)  to the system of the State Troops—for if we were one Army instead of a
                            confederated army, lineal promotion by the common course of succession—where merit or demerit did not interfere—would be
                            the easiest, simplest & most equitable of any, but as this is not the case, and we are considered as a federal
                            body we have three interests to attend to—Viz.—the common interest—State interest—and individual interest—Whether any of
                            the expedients I have proposed are likely to answer the ends in view, is submitted with all possible deference, and
                            without further apology by Your Excellency’s Most Obedt & Most Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. 26th This letter has been unavoidably delayed for want of a conveyance.
                        

                    